Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 6, 8-9, 15, 19-21, 33-35, 37, 39-40 and 42-44, 166 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Averlo (Pub. No.: US 2016/0226591) filed in the IDS on 02/04/2020.

    PNG
    media_image1.png
    568
    1022
    media_image1.png
    Greyscale

Re claim 1, Averlo, FIG. 1C [as shown above] teaches an optical transceiver comprising: 
a substrate (108) defining an upper surface (top) and a lower surface (bottom) opposite each other along a transverse direction, and at least one first electrical pad [EP] disposed on the upper surface; 
an IC heat spreader (104, ¶ [0022]), and an IC die (100 = [110/112/114/116/118/120]), note that “optical transceiver 100 of FIG. 1A, in accordance with an embodiment of the present invention. Integrated parallel optical transceiver 100 includes external thermal interface material 102, … laser driver chip 112”, note that an optical transceiver that can both transmit and receive data) in thermal communication with the IC heat spreader, wherein the IC die comprises a light source driver (112); 
a first group of at least one IC electrical pad disposed on the IC die (pads formed underneath 112); 
a second group of at least one IC electrical pad disposed on the IC die (pads formed underneath 116); 
a thermal conductor (106), and an optical element (110/112/114/116) in thermal communication with the thermal conductor; 
at least one optical element electrical pad (said one among the electrical pads formed underneath of laser chip 112) disposed on the optical element, wherein the optical element (100) comprises a light source that is driven by the light source driver ((laser = [light source]) driver chip 112);
at least one first electrical conductor (left [EC]) that extends from a respective one of the at least one first electrical pad of the substrate [SPofS] to a respective one of the at least one IC electrical pad of the first group, and 
at least one second electrical conductor (the wires that connected to these pads that connected to 116/Right [EC]) that extends from a respective one of the at least one IC electrical pad of the second group to a respective one of the at least one optical element electrical pad [OEEP], 

    PNG
    media_image2.png
    699
    1398
    media_image2.png
    Greyscale

wherein the at least one first electrical conductor is a wire bond ([WB], FIG. 1C [as shown above]) or a ribbon bond.
Re claim 4, Averlo, FIG. 1C [as shown above] teaches the optical transceiver as recited in claim 1, wherein the IC die (100 = 110/112/114/116/118/120) is mounted to the IC heat spreader (104).
Re claim 5, Averlo, FIG. 1C [as shown above] teaches the optical transceiver as recited in claim 1, wherein the optical element (110/112/114/116) is mounted to the thermal conductor (106).
Re claim 6, Averlo, FIG. 1C [as shown above] teaches the optical transceiver as recited in claim 1, wherein the first and second groups of at least one IC electrical pad [ICP] are disposed between the at least one first electrical pad of the substrate [EPofS] and the at least one optical element electrical pad [OEEP] with respect to the transverse direction.
Re claim 8, Averlo, FIG. 1C [as shown above] teaches the optical transceiver as recited in claim 6, wherein the first group of at least one IC pad (pads formed underneath 112) is at least substantially coplanar with the second group of at least one IC pad (pads formed underneath 116).
Re claim 9, Averlo, FIG. 1C [as shown above] teaches the optical transceiver as recited in claim 1, wherein the first group of at least one IC pad (pads formed underneath 112) is at least substantially coplanar with the proximal at least one electrical pad [EP], and the second group of at least one IC pad (pads formed underneath 116) is at least substantially coplanar with the at least one optical element electrical pad [OEEP].
Re claim 15, Averlo, FIG. 1C [as shown above] teaches the optical transceiver as recited in claim 1, wherein the substrate comprises first and second separate substrate bodies (left and right of 108 which are separated by opening 128, [0033]), the IC heat spreader (104) is supported by the first substrate body (left portion of 108), and the thermal conductor (106) is supported by the second substrate body (right portion of 108).
Re claim 19, Averlo, FIG. 1C [as shown above] teaches the optical transceiver as recited in claim 1, wherein the substrate defines a mounting region configured to support the IC die (the regions which occupied by (110/112/114/116/118/120) that formed directly on top of 108).
Re claim 20, Averlo teaches the optical transceiver as recited in claim 19, wherein the mounting region comprises a mounting aperture (134, FIG. 1E, [0034]) that extends through the substrate from the upper surface to the lower surface.
Re claim 21, Averlo, FIG. 1E teaches the optical transceiver as recited in claim 20, wherein the IC heat spreader (104) comprises a base that extends along the lower surface of the substrate, the IC heat spreader comprises a pedestal ([aP], FIG. 1C [as shown below]) that extends up from the base, and at least one of the pedestal and the IC die extends at least into the mounting aperture.
Re claim 33, Averlo, FIG. 1E teaches the optical transceiver as recited in claim 1, wherein the substrate defines edges (left and right edge of the 124) that are opposite each other along a select direction, and the IC heat spreader (106) defines end regions that are opposite each other along the select direction.
Re claim 34, Averlo, FIG. 1C [as shown above] teaches the optical transceiver as recited in claim 33, wherein the substrate (108) defines at least one heat transfer (the region that is not occupied by chips 120/118/116/114/112 which exists between 108 and 104) region offset from the IC die along the select direction, the heat transfer region configured to facilitate heat transfer.
Re claim 35, Averlo, FIG. 1E teaches the optical transceiver as recited in claim 34, wherein the heat transfer region comprises a notch (the middle hollow portion of 106) that extends into one of the edges of the substrate.
Re claim 37, Averlo, FIG. 1E teaches the optical transceiver as recited in claim 35, wherein the IC heat spreader defines respective end regions (left and right hand regions of 106 that pop up) having raised regions that extend into respective ones of the notches.
Re claim 39, Averlo, FIG. 1E teaches the optical transceiver as recited in claim 37, wherein the raised end regions left and right hand regions of 106 that pop up and sit well inside the occupied region of substrate 108) do not extend out with respect to a footprint of the substrate.
Re claim 40, Averlo, FIG. 1E teaches the optical transceiver as recited in claim 39, further comprising a heat sink that is in mechanical contact with the raised regions, the heat sink defining a recessed region (the two rectangular recess region of 104) aligned with the IC die (112/116), wherein the first and second electrical conductors ([EC] form within the two rectangular recesses) are aligned with the recessed region.
Re claim 42, Averlo, FIG. 1C [as shown above] teaches the optical transceiver as recited in claim 40, wherein the heat sink comprises a first section (right bottom portion of 104) in thermal communication with the IC die (116).
Re claim 43, Averlo, FIG. 1C [as shown above] teaches the optical transceiver as recited in claim 42, wherein the heat sink comprises a second section (middle bottom portion of 104) in thermal communication with the optical element 110/114).
Re claim 44, Averlo, FIG. 1E teaches the optical transceiver as recited in claim 43, wherein the heat sink defines a slot disposed between the first and second sections (right and left rectangular section) so as to place the IC die and the optical element in substantially thermal isolation from each other (by the middle portion).
Re claim 166, Averlo, FIG. 1C [as shown above] teaches the optical transceiver as recited in claim 1, wherein the at least one second electrical conductor is a wire bond [SECofS] or ribbon bond.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averlo in view of Fu (Pub. No.: US 2003/0174454).
	Averlo teaches all the limitation of claim 9.
Averlo fails to teach the limitation of claim 13.
Fu teaches wherein the upper surface extends along a plane defined by a longitudinal direction and a lateral direction, the longitudinal direction is substantially perpendicular to the transverse direction, and the lateral direction is substantially perpendicular to each of the longitudinal direction and the transverse direction, and the IC die is tilted with respect to the plane (3804, FIG. 35, ¶ [0207]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the orientation to fit a custom a specific custom form as taught by Fu, [0207]. 
Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive. Please see the rejection of claim 1 as listed above.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894